Exhibit THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), AND MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM. Z TRIM HOLDINGS, INC. 8% CONVERTIBLE SENIOR SECURED NOTE DUE [24 Months from Issuance] Date: , 2009 $ For value received, Z TRIM HOLDINGS, INC., an Illinois corporation (the “Company”),hereby promises to pay to the order of [INVESTOR], a (together with its successors and permitted assigns, the “Holder”),in accordance with the terms hereinafter provided, the principal amount of ($) (the “Principal Amount”).The Company is issuing this convertible senior secured note (this “Note” and, collectively with all other notes issued in connection with the Offering Memorandum, the “Notes” or the “2009 Notes”)to the Holder pursuant to the Subscription Agreement (the “Subscription Agreement”)executed and delivered in connection with the Offering Memorandum (the “Private Offering”).As used herein, the term “Issuance Date”means , 2009. This Note is one of a series of the 2009 Notes offered by the Company for up to a maximum principal amount of $5,000,000. The Company hereby promises to pay to the order of the Holder the Principal Amount in United States Dollars in immediately available funds to the Holder at the address of the Holder as set forth in the Security Agreement (as defined below), or at such other place as the Holder may designate from time to time in writing to the Company, on [24 months from issuance] (the “Maturity Date”) or such earlier date as the Holder elects, with interest to the Holder on the aggregate unconverted and then outstanding Principal Amount in accordance with the provisions hereof.All interest payments under or pursuant to this Note shall be made in shares of the Common Stock of the Company(as defined below). This Note is secured by a Security Agreement dated the date hereof (the “Security Agreement”)among the Company and Holder in favor of the Holder covering certain collateral (the “Collateral”),all as more particularly described and provided therein, and is entitled to the benefits thereof.The Security Agreement, the Uniform Commercial Code financing statements on form UCC-1 filed in connection with the Security Agreement and any and all other documents executed and delivered by the Company to the Holder under which the Holder is granted Liens on assets of the Company are collectively referred to as the “Security Documents.” ARTICLE I THE NOTE Section 1.1Interest.Interest on the Principal Amount of this Note shall commence accruing on the Issuance Date and shall accrue daily at a rate of eight percent (8%) (the “Interest Rate”) until payment in full of the Principal Amount and all accrued and unpaid interest and other amounts which may become due hereunder have been made.Interest shall be computed on the basis of a 365-day year and actual days elapsed.Accrued interest on the Principal Amount of this Note (the “Interest Amount”) shallbe payable to the Holder, on the Maturity Date in shares ofthe common stockof the Company, par value $0.0005 per share (the “Common Shares” or “Common Stock”).The number of Common Shares to be issued to the Holder shall be equal to the result obtained by dividing (x) the Interest Amount by (y) the Conversion Price (as defined in Section 3.2(a) below).Payment of the Interest Amount in Common Shares shall occur pursuant to Section 3.3. Section 1.2Ranking and Covenants. (a)Except as set forth on Schedule 1 attached hereto, no indebtedness of the Company or any subsidiary of the Company is senior to this Note in right of payment, whether with respect to interest, damages or upon liquidation or dissolution or otherwise.Until this Note is fully paid and discharged in full, the Company shall not, and shall not permit any subsidiary of the Company to, directly or indirectly, incur any indebtedness for borrowed money (excluding accounts payable incurred in the ordinary course of business) unless such indebtedness is expressly subordinated to this Note pursuant to a written subordination agreement reasonably acceptable in form, scope and substance to the Holders of not less than a majority of the then outstanding aggregate principal of the 2009 Notes.Notwithstanding the foregoing, in addition to the 2009 Notes, the Company may issue a total of $10 million of 8% convertible senior secured notes (the “Additional Offering”) on substantially similar terms and conditions as this Note.
